DETAILED ACTION

1.	The Office Action is in response to amendment filed on 05/16/2022.     

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
3. 	The terminal disclaimer filed on dated 05/16/2022 disclaiming the terminal part of the statutory term of any patent granted on the instant application which would extend beyond the expiration date of 11012686 has been reviewed and is accepted. The terminal disclaimers has been recorded.

Status of Claims
4.	The amendment filed on 05/16/2022, claims 1, 2, 4, 6-8, 12- 14, 16, 18, and 20 have been amended; Claims 1-20 are pending.

Allowable Subject Matter
5. 	Claims 1-20 are allowed. 

REASONS FOR ALLOWANCE
6.	The following is an examiner’s statement of reasons for allowance:
	1).	The applicant has filed terminal disclaimer 05/16/2022; therefore, the double patenting rejection in the non-final rejection 02/16/2022 is withdrawn. The double patenting rejection is the only rejection in the non-final rejection 02/16/2022. 
2).	For claim 1, the prior art does not disclose or suggest the unique way to decode video by decoding prediction information first, which has an intra block copy prediction mode and index to select a block vector predictor candidate; and then determine whether to code the block with explicit mode or implicit mode based on the difference between block vector and block vector predictor; such unique way is allowable.  
ROSEWARNE et al. (US 20150334405) and in view of WU et al. (US 20170310987) teaches all other features but the above differentiating one. It is not obvious to further modify the technique of ROSEWARNE and  WU to achieve the same invention as claimed in the instant claim.
Claims 2-12 are allowed because they depend on claim 1.

3)	Claim 13 is allowed with the similar reason as claim 1.
Claims 14-19 are allowed because they depend on claim 13.

4)	Claim 20 is allowed with the similar reason as claim 1.

7.			 		Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Zaihan Jiang whose telephone number is (571) 272-1399.  The examiner can normally be reached on Monday – Thursday, 8:30 AM – 5:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571- 272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-0655.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000..


/ZAIHAN JIANG/Primary Examiner, Art Unit 2423